119 Ga. App. 305 (1969)
166 S.E.2d 909
HARRIS, Foreman
v.
EDMONDS.
44065.
Court of Appeals of Georgia.
Argued November 7, 1968.
Decided March 5, 1969.
Burruss, Bell & Nylen, Stanley H. Nylen, for appellant.
Hutcheson, Kilpatrick, Watson, Crumbley & Brown, John L. Watson, Jr., for appellee.
FELTON, Chief Judge.
J. E. Edmonds filed a complaint against Jack Harris, foreman of the Clayton County grand jury for the May term, 1968, seeking to have certain matter expunged from said grand jury's presentments, pursuant to which the court expunged the following: "J. E. Edmonds, Clayton County Superintendent of Schools, was asked to co-operate in this investigation and correct an improper situation, he chose instead to be unco-operative and threatening to the extent of stating what he could and would do to the person and children of the foreman of this grand jury since the foreman's children attended public school in Clayton County, further stated that he would have him [foreman] thrown out, if he made any further attempt to enter the superintendent's office. If this man feels that he has this much authority to make threats on a grand jury, then we do not need a grand jury in this county."
The grand jury had no right to return the report charging or casting reflections of misconduct in office upon the appellee officer or impunging his character, without a presentment or true bill of indictment charging him with a specific offense against the State; and it is the right of the appellee, who is the subject of such extra-judicial report, to have it expunged from the official records. Kelley v. Tanksley, 105 Ga. App. 65 (123 SE2d 462). Therefore, the court did not err in its orders overruling appellant's motions, to dissolve a temporary restraining order against the publishing of the presentments and to dismiss the complaint, and its judgment *306 directing the clerk of the court to expunge said portion of the presentments from the rercord.
Judgment affirmed. Eberhardt and Whitman, JJ., concur.